PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_05_EN.txt. 88

DISSENTING OPINION BY M. PESSOA.
[ Tvanslation.]

T have expressed my vote to the effect that the Court has no
jurisdiction in this suit.
Article 26 of the Mandate for Palestine runs as follows :

“The Mandatory agrees that, if any dispute whatever should
arise between the Mandatory and another Member of the
League of Nations relating to the interpretation or the appli-
cation of the provisions of the Mandate, such dispute, if it
cannot be settled by negotiation, shall be submitted to the
Permanent Court of International Justice provided for by
Article 14 of the Covenant of the League of Nations.”

The Greek Government maintains that the Mavrommatis claim
is a dispute relating to the interpretation and the application of
Article 11 of the Mandate, and therefore falls within the jurisdic-
tion of the Court.

But, in order that it shall be legitimate for the Court to deal
with a question, it is not sufficient that it beonerelating to theactual
interpretation and the application of the Mandate ; it is further
necessary, as follows from Article 26, that the dispute shall have
arisen between two States and that it cannot be settled by diplo-
matic negotiations. Such diplomatic settlement may be shown
to be impossible either by the nature of the dispute itself or by the
failure of the negotiations.

These two conditions are also substantial. The first is closely .
related to the nature of the Court, to its particular duties and to
its international mission. The Parties which may appear before
the Court being States, it cannot be called upon to protect the rights
of individuals, but only those of States. The other condition gives
expression to the respect due to the sovereignty of nations. As
being sovereign they have the fundamental right to settle their
disputes between themselves, and the interposition of an outside
authority is only understandable when the former solution cannot
be arrived at.

Neither of these two conditions is fulfilled by the suit submitted
to the Court. ;

Mavrommatis obtained from the Ottoman Government, between.
JUDGMENT No. 2. — DISSENTING OPINION BY M. PESSOA 89

1911 and 1914, certain concessions, and he maintains that, in 1021,
the British Government as Mandatory in Palestine violated these.
Mavrommatis protested, and from that moment onwards he dis-
cussed the question of his rights personally and directly with the
British Government.

It was only on December 22nd, 1922, that the Greek Government
intervened. But for what purpose did it intervene? To espouse
the Mavrommatis claim and to negotiate for its settlement ? By
no means ; it merely intervened for the purpose of forwarding to
the Foreign Office a letter of Mavrommatis in which the latter, after
giving the Greek Government a detailed statement of his claim,
declared that he was inclined to appeal to the League of Nations.

Here is the proof of this :

“I am therefore obliged to appeal to the Tribunal of the League
of Nations provided for by Article 311 and 312 of the Treaty to-
gether with the first paragraph of Article 287, and to pray to take
the necessary steps to bring my case before the Competent Authority,
so that, as soon as possible, consideration may be given to my
request”. | |

(Letter from the Greek Agent to the Registrar
of the Court, dated May 26th.)

The Foreign Office replied that as the matter was in the hands
of the Colonial Office, it would be much simpler and more speedy
to deal direct with that Office:

“TY understand that the Colonial Office are still in correspondence
with this gentleman’s solicitors in this matter.

“In the circumstances it appears to me quite unnecessary for this
Department to intervene, as matters can be settled much more expe-
ditiously and satisfactorily by means of direct discussion between the
Colomal Office and M. Mavrommatis’ solicitors, who are parties
principally concerned and who possess first-hand knowledge of
the points at issue.” (Jb., page 8.)

And that is all.

Up to this point then there had been no negotiations between the
two States.

After this date two further steps were taken by the Greek Govern-
ment.

The first was the letter of January 27th, 1923. But in this letter
JUDGMENT No. 2. — DISSENTING OPINION BY M. PESSOA go

Greece does not yet put forward its claim ; nor yet does it discuss
the reasons alleged against this claims on behalf of Great Britain ;
it merely asks the British Government what is its opinion with
regard to the Mavrommatis claims :

“After these explanations I hope you will be able to kindly
see your wayto inform me what is the view of His Majesty’s Govern-
ment on the matter, and venture to hope that a setilement will be
possible in the near future.” (Ib., page 8.)

The other step is constituted by the letter of January 26th,
1924. This time it might be expected that the Greek Government
was going to state that it undertook the defence of its national, to
set out his titles and to prove his rights ; to discuss the reasons
put forward by the Colonial Office. Not so ; Greece still persists
in asking the opinion of the British Government and informs it
that Mavrommatis’ solicitors (Mavrommatis’ solicitors and not the ©
Greek Government) suggest recourse to a Court of Arbitration : :

“In these circumstances, I should be grateful to you tf you could
see your way to letting me know the views of His Majesty s Govern-
ment on the matter and whether, in their opinion, M. Mavrommatis’
claim could not be satisfactorily met.

“T have the honour to add that M. Mavrommatis’ solicitors sug-
gested that he would be prepared to submit—should such a course
be agreeable to His Majesty’s Government— the examination of the
matter to a Court of Arbitration.” {Ib., page 10.)

Thus we have so far no dispute and no negotiations between
States.

Let us go further.

Great Britain, on April 1st replied that its intention was to recog-
nize M. Mavrommatis’ rights as far as concerned the Jerusalem
contract, but not the Jaffa or the Jordan concessions ; and it stated
itsreasons. It might be expected that once the Greek Government’s
curiosity was satisfied, the British Government’s intention having
been made known, Greece would also at length decide to state what
she thought of the matter, to set forth her arguments in law and in
equity and to refute those of her opponent. It is possible that in
the face of these arguments the British Government would have
decided either to abandon its own Case or at any rate to modify it.
JUDGMENT No. 2. — DISSENTING OPINION BY M. PESSÔA gr

How many times has it happened that for reasons of courtesy or
other considerations one nation has made to another concessions
which it would not make to a national of such other State !

Well, once again Greece said nothing as to her view of the
Mavrommatis concessions ; nor did she formulate any claim on the
subject ; she simply wrote a letter to the British Government
announcing that she intended to sue that Government before the
International Court of Justice!

Such are the facts. Having regard to them, can it be asserted
that there was a dispute between Greece and Great Britain in
regard to the Mavrommatis concessions, and that, for the purpose
of settling it, negotiations took place between the two Governments ?

Negotiation consists of debate or discussion between the repre- _
sentatives of rival interests, discussion during which each puts
forward his arguments and contests those of his opponent. Now,
I ask to be shown a single document in which Greece stated its
claim and put forward its arguments in support. There is not one.
I ask to be told at least what these claims and what these reasons
are. Nobody knows.

There is no doubt that International Law lays down no protocol
or formulae for negotiations; but in order that the existence of
negotiations may be recognized, it naturally requires that they shall
have taken place in some form or other. In the present case we
have not before us any negotiations that have taken place in any
form whatever. There is a complete absence of negotiations.

It must further be remarked that under Article 26 of the Mandate,
the mere fact that negotiations have taken place between the two
Governments does not suffice to bring a question within the juris-
diction of the Court ; it is further indispensable that either the
conflict from its very nature cannot be settled by negotiation or
else that negotiations shall have failed. The fact of requiring such
negotiations is, as I have already stated, a tribute to the sovereignty
of nations ; the principle is that all disputes shall be settled between
the nations concerned themselves. The Court can only interpose
its authority when such solution is recognized as impossible.

Now the dispute is clearly not one which cannot be settled
through diplomatic channels ; and even if it be admitted that nego-
tiations have taken place, where is to be found the proof that such
a settlement has been found impossible ? .

Ta
JUDGMENT No. 2. — DISSENTING OPINION BY M. PESSÔA 92

It is said that Great Britain, in her reply to the Greek Govern-
ment, at once declared that her views on the matter were capable
of no modification. |

I beg to be excused if I state that this is not correct. Great
Britain said that she recognized Mavrommatis’ rights as far as
concerned Jerusalem ; that she was not prepared to recognize
the Jaffa concession and that she denied the existence of the Jordan
concession. The only claim which she definitely rejected was
therefore the Jordan one ; and even in this case she relied on the
absence of a document ; she would perhaps change her opinion if
this document was presented to her : ,

“The Jerusalem concessions, as M. Mavrommatis’ solicitors have
been informed, ave the only ones which His Majesty s Government
ave prepared to recognize, subject to the production of the original
signed copies of the document and to their being found in order,
since they alone arose out of an agreement entered into with the
Ottoman Government before October 29th, r914....

“The Jaffa concessions were signed at a date subsequent to
October 29th, 1914, and, as M. Mavrommatis has already been
informed, His Majesty’s Government are not prepared to recog-
nize that he possesses any right in respect of them....

“In regard to the third group, the Jordan concessions, no conces-
sionary contract was actually completed or signed and M. Mavrom-
matis has already been informed that His Majesty’s Government do
not recognise that he has any rights in this area whatsoever.”

(Tb., pp. 12—13.)

Where is the insurmountable opposition of Great Britain to be
found ?

In view of the facts which I have stated, it seems clear to me that
the Mavrommatis affair is in no way a dispute between two States.

Greece is entitled to bring claims on behalf of its nationals, and
that is in my opinion sufficient to give to the Mavrommatis claim
an international character ; but the truth is that Greece, up to the
time when tt applied to the Court, had not said what it thought or
what it wanted as regards the Mavrommatis concessions ; it had
neither explained the nature of these concessions nor stated what
were, in its opinion, their importance or their extent ; it had further
put forward no arguments in law to uphold them nor had it shown
the weakness of the British oppositicn.
JUDGMENT No. 2. — DISSENTING OPINION BY M. PESSOA 93

It follows, in the second place, from the facts stated that no
negotiation took place between the two Governments in regard to
these claims ; the Greek Government asked the British Government
what were its views with regard to the Mavrommatis contracts ;
the British Government stated how it envisaged each of the con-
tracts ; the Greek Government made no reply.

The ‘conclusion to be finally drawn from the facts stated is that
the impossibility of settling the dispute through diplomatic channels
has in no way been proved.

Under Article 26 of the Mandate, however, the Court has juris-
diction only when these conditions have simultaneously been
fulfilled : if the dispute arises between States and if it cannot be :
settled by negotiation.

But these conditions are not fulfilled in the suit submitted to the
Court by the Greek Government. |

The Court has therefore no jurisdiction to hear and determine it.

(Signed) Evitacio PEssôa.

 
